UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7286



ELTON E. COLEMAN,

                                              Plaintiff - Appellant,

          versus

RICKY HARRISON, Warden, Manning Correctional
Institution, in his individual and/or official
capacity,

                                               Defendant - Appellee,

          and

PARKER EVATT, Commissioner, South Carolina
Department of Corrections, in his individual
and/or official capacity; LARRY C. BATSON,
General Counsel, South Carolina Department of
Corrections, in his individual and/or official
capacity,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-93-2571-6-20AK)

Submitted:   September 20, 1996            Decided:   October 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
Elton E. Coleman, Appellant Pro Se. Henry Ronald Stanley, Columbia,
South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order granting a

directed verdict in favor of the Defendant in this 42 U.S.C. § 1983

(1994) action. We have reviewed the record and the transcript of

the district court's decision and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Coleman v.

Harrison, No. CA-93-2571-6-20AK (D.S.C. July 17, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                3